Cook, J.,
delivered the opinion of the court.
Dave Ardis, the appellee, filed a bill in the chancery court of Tishomingo county, asking for the partition of certain lands between him and the appellant.. The bill charges that the wife of the appellee, who was also the *889mother of appellant by a former marriage, died seised, and possessed of certain lands described in the bill, leaving appellant and appellee as her sole heirs at law. Appellant answered this bill, and denied that appellee had any interest in the lands described, saying: “Before the complainant, Dave Ardis, and her mother married, and before the mother wonld agree to marry the said complainant, she, the said Elizabeth Ardis, and the said Dave Ardis, complainant, had an agreement respecting the property which belonged to each of them,, and it was agreed by and between the said Dave Ardis- and the mother of yonr defendant, that if the mother of yonr defendant, Elizabeth Adams, wonld marry the'said complainant, that he, Dave Ardis, wonld claim no right, or interest in either the real estate or personal property belonging to the mother of yonr defendant which he wonld otherwise have under the laws of the state of' Mississippi, and that he wonld claim nothing either from the real estate or personal property belonging to her mother, Elizabeth Ardis, which the law wonld give him' as her husband. It was further agreed between them -that, in the event of her death during the lifetime of the-said complainant, the said complainant wonld take what personal property belonged to him, and move off the land belonging to the mother of yonr defendant, and surrender the same to yonr defendant as the heir at law of the-said Elizabeth Ardis; that, but for this agreement so-made and entered into between Dave Ardis and her mother, her mother wonld never have married this complainant.” The case was set down for hearing upon the-insufficiency in law of the answer to the bill. The chancellor held that the contract set up -in the answer, being an oral contract, was void under Sec. 4775 (b) of the Mississippi Code of 1906, and therefore sustained the exceptions to the answer.
We agree with the chancellor, and the case is affirmed.
Affirmed.